DETAILED ACTION
The Office Action is a corrected Notice of Allowance to correct the typo on claim number 5.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zhu He on July 29, 2021.

Claim 5 has been amended as follows: 

5. 	(Currently Amended) The method according to claim 1, wherein the content of the measurement information comprises: 
HW 85141825US05Page 3 of 10identifiers of N transmit ports corresponding to first N optimal reference signal strength values based on optimal reference signal strength of the reference signal that is sent through the transmit ports of the first device to the second device; and 
identifiers of N transmit port groups corresponding to N optimal reception areas corresponding to the first N optimal reference signal strength values, and wherein one transmit port corresponds to one optimal reception area and one optimal reference signal strength value.
Allowable Subject Matter
Claims 1-19 and 21 remain allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469